Title: From Thomas Jefferson to Jean Baptiste Ternant, 9 November 1792
From: Jefferson, Thomas
To: Ternant, Jean Baptiste



Sir
Philadelphia Nov: 9th. 1792.

I have to acknolege the receipt of the several papers you were pleased to communicate to me relative to the charge against a capt: Hickman a citizen of these States, for having brought away from the Island of St. Domingo sundry slaves, the property of persons residing there, and for having sold them here. We feel real concern that such an act should have been comitted by one of our citizens, and shall lend to the agent of the parties injured, every aid which the laws permit. I have the honor to return you the papers, with the opinion of the Attorney General therein, and a letter to the Attorney for the United States in the district of Georgia where the offender is said to be. I presume I cannot better dispose of this letter than by committing it through you to the agent of the sufferers, who in delivering it according to its address, will concert with the Attorney of the district the proceedings necessary for procuring indemnification to the persons he represents and for inflicting due punishment on the offender. I have the honor to be with great esteem and respect sir Your most obedient and most humble servant
